DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on December 07, 2020 has been entered and considered and an action on the merits follows.

Oath/Declaration
An Oath/Declaration with inventors’ signatures has not been submitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (hereinafter "White") (US 4,106,268) in view of Young (US 4,083,441).
Regarding claim 1, White discloses an agricultural baler (fig. 2) comprising: a bale case (fig. 2) comprising a wall portion having an entrance opening (22) for introduction of crop material;
a plunger (20) disposed for movement in the bale case (see fig. 1) to thereby compact the crop material into bales;
a duct (26) for transporting the crop material to the entrance opening (22) (fig. 1);
a stuffer unit (66, 68, 70, fig. 1) operably associated with the duct and comprising: a fork assembly (66) comprising tines (70); a drive mechanism (74 and 78) acting on the fork assembly (66) (fig. 1); and
a clutch arrangement (fig. 6) for selective coupling the drive mechanism (74 and 78) to a power source of the agricultural baler, the clutch arrangement (fig. 6) comprising:
a selectively operable dog clutch (79) comprising a driving clutch member (80) and a driven clutch member (78 and 168) that are arranged for rotation about a shared axis (78) of rotation (fig. 6), wherein the driving clutch member (80) and the driven clutch member are configured for selectively engaging each other in one direction of rotation of the driving clutch member (80) relative to the driven clutch member (78 and 168) (fig. 6).
White does not discloses an overrunning clutch associated with the driving clutch member and the driven clutch member, the overrunning clutch configured for engaging in 
Young can be applied to teach a baler comprising a selectively operable dog clutch (figs. 3-4) having an overrunning clutch (74) configured for engaging in an opposite direction (80) of rotation of a driving clutch member (28) relative to a driven clutch member (72). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide White with an overrunning clutch configured for engaging in an opposite direction of rotation of a driving clutch member relative to a driven clutch member, as taught by Young, in order to limit the overrun of the driven clutch part relative to the driving part, thus avoiding or minimizing deleterious consequences (col. 2, line 64 to col. 3, line 3).
Regarding claim 2, the agricultural baler according to claim 1, White further discloses a cam arrangement comprising a cam (178) and a cam follower (176), wherein one of the cam and the cam follower is associated with the driven clutch member (80) (fig. 9) and another one of the cam and cam follower is arranged such that when the driven clutch member is rotated about its axis of rotation, the cam follower is in biased (by a spring 172) contact with and follows a cam surface of the cam over at least part of the angular positions of the driven clutch member about its axis of rotation (see fig. 6 and fig. 9), wherein the cam surface comprises a stop (see an angle surface of 178 in fig. 9) that is engaged by the cam follower (176) when the driven clutch member is in an angular position about its axis of rotation that corresponds to a rest position thereof (fig. 9).


Regarding claim 4, White discloses the agricultural baler according to claim 1, wherein the drive mechanism comprises at least one first crank (74) that is rotatable about a first axis of rotation and that is associated with the driven clutch member (fig. 6).
Regarding claim 5, the agricultural baler according to claim 4, White discloses wherein one of a cam (178) and a cam follower (176) is connected to or arranged on the first crank (fig. 6).
Regarding claim 6, the agricultural baler according to claim 5, White discloses wherein: the fork assembly (66) further comprises at least one fork lever (72) having arranged thereon the tines (70); and the fork lever (72) is acted upon by the first crank (74) (fig. 2) at a first pivot point (76) on the one hand, and operably supported at a second pivot point (88) on the other hand (fig. 2).
Regarding claim 7, the agricultural baler according to claim 6, White discloses wherein the fork lever (72) is operably supported at the second pivot point by a guide (90), allowing movement of the fork lever relative to the second pivot point along a predetermined path relative to the fork lever (fig. 2).
Regarding claim 10, the agricultural baler according to claim 7, White discloses wherein:he guide (90) comprises a journal (88) coaxial with the second pivot point (88) (fig. 7) and cooperating with an oblong slot (90) provided in the fork lever (72), he journal fits closely between the longitudinal sides of the slot, and upon rotation of the first crank, the 
Regarding claim 14, the agricultural baler according to claim 1, modified White wherein the overrunning clutch is a roller ramp overrunning clutch (see 74 of Young).
Regarding claim 15, the agricultural baler according to claim 1, modified White wherein the selectively operable dog clutch is a radial dog clutch (see fig. 4).
Regarding claim 16, the agricultural baler according to claim 1, modified White wherein the selectively operable dog clutch is a single revolution clutch (see fig. 4).

Allowable Subject Matter
Claims 8-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In Applicant's arguments filed December 07, 2020, Applicant argued that the combination White in view of Young is improper because Young describes “overrun of the driven clutch part relative to the driving part but Young does not describe what the driven or driving parts are, and the clutch is to be used to enhance the functioning of the tying mechanism not on a fork assembly. With respect to Applicant’s assertion, these arguments have been fully considered but they are not persuasive.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F .2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the Examiner has identified in the rejection above that the driven clutch part and the driving part are a driving clutch member (28) and a driven clutch member (72). Although the clutch arrangement is to be used to enhance the functioning of the tying mechanism not on a fork assembly, but Young teaches a combination of a driving clutch member, a driven clutch member, and an overrunning clutch member for avoiding or minimizing deleterious consequences (col. 2, line 64 to col. 3, line 3) by limiting the overrun of the driven clutch part relative to the driving part. Since Young provided a motivation for having an overrunning clutch configured for engaging in an opposite direction of rotation of a driving clutch member relative to a driven clutch member, the combination of White in view of Young is proper and the rejection stands.

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	February 13, 2021